327 F.2d 82
Neville J. TREAKLE, Appellant,v.UNITED STATES of America, Appellee.
No. 18787.
United States Court of Appeals Ninth Circuit.
Jan. 22, 1964.Rehearing Denied Feb. 13, 1964.

Neville J. Treakle, in pro. per.
Cecil F. Poole, U.S. Atty., and Jerrold M. Ladar, Asst. U.S. Atty., San Francisco, Cal., for appellee.
Before BARNES, HAMLIN and MERRILL, Circuit Judges.
PER CURIAM.


1
This is a forma pauperis appeal from a denial of a motion to vacate sentence made in the district court.  Appellant had been originally charged with a Dyer Act violation (18 U.S.C. 2312) while still serving a state sentence.  On a plea of guilty, the district court judge, seeking to aid appellant, sought to delay sentence until appellant had been paroled on his state sentence.  When that time came, appellant was released on his own recognizance until a date nearing the end of his probationary period.


2
Before that period expired, appellant violated his parole, a bench warrant was issued for his arrest; he appeared, admitted his violation, and was sentenced to five years under 18 U.S.C. 4208(a)(2), which made him eligible for immediate parole.


3
The petition to vacate the sentence was based on unreasonable delay in sentencing.  Under the circumstances here existing, and the very clear showing that the district court judge was endeavoring mightily to aid the appellant to aid himself, there was no unreasonable delay such as to violate Rule 32(a).  Here there was a reason for the delay-- an honest and legitimate reason which was to the advantage and benefit of appellant.


4
The record clearly discloses there was no indefinite suspension of sentence.  Cf. Ex Parte United States, 1916, 242 U.S. 27, 37-53, 37 S. Ct. 72-79, 61 L. Ed. 129; Pratt v. United States, 1939, 70 App.D.C. 7, 102 F.2d 275.


5
Affirmed.